On December 6,1996, it was ordered that the defendant, Nelson Jay Gutierrez, is sentenced to Montana State Prison for a period of ten (10) years. Defendant shall not be eligible for parole for the first five (5) years of his sentence and until he has completed a chemical dependency program at Montana State Prison and his counselor believes defendant will not be a danger to the public if he is paroled. Defendant’s conditions of parole are stated in the December 6, 1996 judgment. The defendant shall be given credit for thirty-one (31) days in the Park County Jail.
On May 8,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the petition shall be dismissed without prejudice.
Done in open Court this 8th day of May, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Alternate Member, Hon. Robert Boyd and Alternate Member, Hon. John W. Whelan.